FILED
                           NOT FOR PUBLICATION
                                                                             JUL 31 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   16-10435

              Plaintiff-Appellee,                D.C. No.
                                                 4:14-cr-01561-FRZ-EJM-1
 v.

RAMONA CLEMENCIA GARCIA DE                       MEMORANDUM*
LOMAS, AKA Ramona Garcia De Lomas,

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Frank R. Zapata, District Judge, Presiding

                             Submitted July 23, 2018**
                             San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit Judges.

      Ramona Clemencia Garcia de Lomas appeals her bench-trial convictions for

conspiracy to transport illegal aliens for the purpose of commercial advantage or



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
private financial gain and bringing in an illegal alien for profit, in violation of

8 U.S.C. § 1324(a). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Garcia de Lomas contends that the district court erred by permitting the

government to impeach her trial testimony with prior inconsistent statements she

made at an earlier change of plea hearing. See Fed. R. Evid. 410(a). We need not

decide this question because, even if the district court erred in permitting the

government to question Garcia de Lomas concerning her prior testimony, any error

was harmless given the amount of evidence supporting her convictions.

See United States v. Sayakhom, 186 F.3d 928, 936 (9th Cir. 1999) (though

admission of plea negotiation statements at trial violated Rule 410, the error was

harmless given compelling evidence of defendant’s guilt); id. (“An error not of

constitutional magnitude may be disregarded if the government shows that the

prejudice resulting from the error was more probably than not harmless.”).



      AFFIRMED.




                                            2